DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 11, 13, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oswald (US PgPub #2010/0050665).
For Claim 1, figures 1-6 of Oswald ‘665 disclose a galley cart (12) comprising: walls defining an interior cavity extending between a front and rear of the galley cart, the interior cavity extending between a top end and a bottom end; a supply port (43 and 45) in flow communication with the interior cavity; a return port (43 and 45) in flow communication with the interior cavity; and a barrier (40) positioned between the supply port and the return port within the interior cavity of the cart dividing the interior cavity into a supply chamber in flow communication with the supply port and a return chamber in flow communication with the return port, the supply chamber being in flow communication with the return chamber around the barrier, the supply chamber configured to receive galley cart trays and the return chamber configured to receive galley cart trays, the barrier controlling airflow through the interior cavity from the supply chamber to the return chamber.
For Claim 2, figures 1-6 of Oswald ‘665 disclose that the supply port and the return port  are positioned immediately adjacent each other with the barrier extending into the interior cavity at a location between the supply port and the return port.
For Claim 3, figures 1-6 of Oswald ‘665 disclose that the supply port and the return port are vertically stacked immediately adjacent each other along the rear of the galley cart with the barrier extending from the rear at a location between the supply port and the return port.
For Claim 6, figures 1-6 of Oswald ‘665 disclose that the barrier forces airflow through the entire interior cavity between the supply port and the return port to pass over each of the trays in the supply chamber and each of the trays in the return chamber.
For Claim 9, figures 1-6 of Oswald ‘665 disclose that the barrier is movable within the interior cavity.
For Claim 11, figures 1-6 of Oswald ‘665 disclose that the barrier is approximately centered between the front and the rear allowing space for a tray to be positioned in the interior cavity forward of the central portion of the barrier and allowing space for a tray to be positioned in the interior cavity rearward of the central portion of the barrier.
For Claim 13, figures 1-6 of Oswald ‘665 disclose that the supply port and the return port are provided in a rear wall at the rear of the galley cart.
For Claim 14, figures 1-6 of Oswald ‘665 disclose that the supply is positioned above the return chamber, the supply chamber extend along the top end.
For Claim 16, figures 1-6 of Oswald ‘665 disclose a galley (200) comprising: a rear wall; a mid-wall oriented with respect to the rear wall; a cart compartment at least partially defined by the rear wall and the mid-wall, the cart compartment being configured to receive at least one galley cart (12); a supply duct (43 and 45) extending to the cart compartment to supply cooled airflow to the cart compartment; a return duct (43 and 45) extending to the cart compartment to return the cooled airflow from the cart compartment; a galley cart received in the cart compartment, the galley cart including walls defining an interior cavity extending between a front and a rear of the galley cart, the interior cavity extending between a top end and a bottom end, the galley cart including a supply port in flow communication with the supply duct and a return port in flow communication with the return duct, and the galley cart including a barrier (40) positioned between the supply port and the return port within the interior cavity of the cart dividing the interior cavity into a supply chamber in a flow communication with the supply port and a return chamber in flow communication with the return port, the supply chamber being in flow communication with the return chamber around the barrier, the supply chamber configured to receive galley cart trays and the return chamber configured to receive galley cart trays, the barrier controlling airflow through the interior cavity from the supply chamber to the return chamber. 
For Claim 18, figures 1-6 of Oswald ‘665 disclose that the supply duct and the return duct are positioned along the rear wall. 
For Claim 20, figures 1-6 of Oswald ‘665 disclose that the supply port and the return port are positioned immediately adjacent each other with the barrier extending into the interior cavity at a location between the supply port and the return port.

Claim(s) 1, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty (US Patent #6684657).
For Claim 1, figures 1-4 and 11 of Dougherty ‘657 disclose a galley cart (1) comprising: walls defining an interior cavity extending between a front and a rear of the galley cart, the interior cavity extending between a top end and a bottom end; supply port (20) in flow communication with the interior cavity; a return port (22)in flow communication with the interior cavity; and a barrier (18 and 30) between the supply port and the return port within the interior cavity of the cart dividing the interior cavity into a supply chamber in flow communication with the supply port and a return chamber in flow communication with the return port, the supply chamber being in flow communication with the return chamber around the barrier, the supply chamber configured to receive galley cart trays and the return chamber configured to receive galley cart trays, the barrier controlling airflow through the interior cavity from the supply chamber to the return chamber.
For Claim 7, figures 1-4 and 11 of Dougherty ‘657 disclose that the barrier includes a horizontal barrier (the trays, 80) extending horizontally at least partially between the rear and the front of the galley cart and a vertical barrier extending vertically at least partially between the top and the bottom end.
For Claim 10, figures 1-4 and 11 of Dougherty ‘657 disclose that the tray (80) as a barrier is movable within the interior cavity.
For Claim 12, figures 1-4 and 11 of Dougherty ‘657 disclose that the walls include a first and second side wall extending between the front and the rear, the barrier extending between the first and second side wall oriented generally parallel to the front and the rear.

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 9/16/2022, with respect to the rejection(s) of claim(s) 1 and 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oswald ‘665 and Dougherty ‘657 per the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/18/2022